FOR PUBLICATION                                          FILED
                                                       May 10 2012, 8:41 am


                                                              CLERK
                                                            of the supreme court,
                                                            court of appeals and
                                                                   tax court




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                            GREGORY F. ZOELLER
Oldenburg, Indiana                            Attorney General of Indiana

                                              GEORGE P. SHERMAN
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

ALLISON RIGGLE,                               )
                                              )
     Appellant-Defendant,                     )
                                              )
            vs.                               )      No. 49A05-1109-CR-472
                                              )
STATE OF INDIANA,                             )
                                              )
     Appellee-Plaintiff.                      )


                  APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Linda E. Brown, Judge
                  The Honorable Teresa A. Hall, Master Commissioner
                          Cause No. 49F10-1101-CM-6669


                                    May 10, 2012

                            OPINION – FOR PUBLICATION

DARDEN, Judge
                                 STATEMENT OF THE CASE

         Allison Riggle appeals her conviction following a bench trial for class A

misdemeanor possession of marijuana.1

         We reverse and remand.

                                             ISSUE

               Whether the trial court abused its discretion in admitting evidence.

                                             FACTS

         On January 29, 2011, Indianapolis Metropolitan Police Officer Philip Bulfer

observed Riggle turn left from the eastbound lane of Eugene Street into the outer

northbound lane of Martin Luther King Avenue, a four-lane road with two lanes in each

direction. Believing that Riggle had committed a traffic violation by not turning into the

lane closest to the center line, Officer Bulfer initiated a traffic stop.

         Soon thereafter, other officers arrived on the scene to assist Officer Bulfer. As one

of the officers approached the driver’s side of Riggle’s vehicle, he noticed “the smell of

burnt marijuana” emanating from the vehicle and relayed that information to Officer

Bulfer.     (Tr. 28).    Another officer told Officer Bulfer that he had observed Riggle

“shove[] something inside her right boot.” (Tr. 35).

         After Officer Bulfer had Riggle step out of the vehicle, she admitted that she had

hidden some marijuana in her boot.           A search of the boot revealed 1.04 grams of

marijuana.
1
    Ind. Code § 35-48-4-11.

                                                2
        On January 30, 2011, the State charged Riggle with class A misdemeanor

possession of marijuana. Riggle moved to suppress the marijuana, which the trial court

denied. Following a bench trial on August 15, 2011, the trial court found Riggle guilty as

charged and sentenced Riggle to 365 days with 361 days suspended.

                                              DECISION

        Riggle asserts that the trial court abused its discretion in admitting any evidence

that she possessed marijuana.2 Specifically, she argues that the traffic stop violated her

rights under the Fourth Amendment of the United States Constitution and Article 1,

Section 11 of the Indiana Constitution.

        Both the Fourth Amendment to the United States Constitution and Article 1,

Section 11 of the Indiana Constitution protect the privacy and possessory interests of

individuals by prohibiting unreasonable searches and seizures. Barfield v. State, 776

N.E.2d 404, 406. (Ind. Ct. App. 2002). This protection also governs “‘seizures’ of the

person.” Terry v. Ohio, 392 U.S. 1, 16 (1968). A traffic stop is a seizure under the

Fourth Amendment. Meredith v. State, 906 N.E.2d 867, 869-70 (Ind. 2009) (internal

citations omitted).



2
    Riggle poses the issue as whether the trial court improperly denied her motion to suppress. She,
however, did not seek an interlocutory appeal after the trial court denied her motion to suppress. Rather,
she proceeded to trial. “Once the matter proceeds to trial, the question of whether the trial court erred in
denying a motion to suppress is no longer viable.” Kelley v. State, 825 N.E.2d 420, 424 (Ind. Ct. App.
2005). The issue therefore is “‘more appropriately framed’ as whether the evidence was admissible at
trial.” Brown v. State, 929 N.E.2d 204, 206 n.1 (Ind. 2010) (quoting Washington v. State, 784 N.E.2d
584, 587 (Ind. Ct. App. 2003)), reh’g denied.


                                                     3
               An officer may stop a vehicle when he or she observes a minor
       traffic violation. A stop is lawful if there is an objectively justifiable reason
       for it, and the stop may be justified on less than probable cause. An
       officer’s decision to stop a vehicle is valid so long as his or her on-the-spot
       evaluation reasonably suggests that lawbreaking occurred. This discretion,
       however, does not extend to an officer’s mistaken belief about what
       constitutes a violation as a matter of law.

Gunn v. State, 956 N.E.2d 136, 139 (Ind. Ct. App. 2011) (internal citations omitted).

       Citing to Gunn, Riggle argues that the traffic stop was invalid because she did not

commit a traffic violation when she turned left onto Martin Luther King Avenue. See id.

at 140 (finding that the statute governing turns at intersections does not require drivers

making a left turn to enter the second road in the closest left lane). The State concedes

this issue, and we agree. Accordingly, we reverse and remand with instructions that the

trial court vacate Riggle’s conviction.

       Reversed and remanded.

NAJAM, J., and RILEY, J., concur.




                                              4